Filed 3/26/14 P. v. Loftis CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


                                                                     B251878
THE PEOPLE,
                                                                     (Los Angeles County
         Plaintiff and Respondent,                                   Super. Ct. No. BA035840)

         v.

MARTIN CURTIS LOFTIS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Ronald H. Rose, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.



                               ____________________________________
        Martin Curtis Loftis appeals from an order granting his postjudgment motion
to correct an error in the determination of presentence custody credits.
        In 1992, appellant was convicted of one count of murder with special
                                                     1
circumstances (Pen. Code, §§ 187, subd. (a), 192) during which he personally used
a firearm (§ 12022.5, subd. (a)), and two counts of armed robbery (§§ 211,
12022.5, subd. (a)) during which he inflicted great bodily injury on the victims
(§ 12022.7). He was sentenced to life without the possibility of parole for the
murder, and concurrent terms of 10 years in state prison on the robbery counts. At
the time of sentencing, the trial court determined his presentence custody credits to
be 562 days of actual custody and 281 days of conduct credit for a total of 843
days.
        In July 2013, appellant filed a motion to correct the credits, arguing he had
actually been in custody 564 days. The trial court granted the motion, and ordered
an amended abstract of judgment be prepared showing 564 days of actual custody
and 282 days of conduct credit for a total of 846 days. Appellant then filed a
notice of appeal, arguing he had the right to be present when the court issued the
order correcting the sentence.
        After examining the record, appointed appellate counsel filed a brief raising
no issues, but asking this court to independently review the record on appeal
pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441-442. (See Smith v.
Robbins (2000) 528 U.S. 259, 264.) On December 5, 2013, we advised appellant
he had 30 days within which to submit by brief or letter any contentions or
argument he wished this court to consider. At appellant’s request, we entered an
order granting him until March 7, 2014 to file a supplemental brief. No brief has
been received by this court.
        A defendant has both a constitutional and a statutory right to be present at
1
        All further statutory citations are to the Penal Code.
                                            2
critical stages of a criminal prosecution, including sentencing. (People v. Romero
(2008) 44 Cal. 4th 386, 418; People v. Gutierrez (2003) 29 Cal. 4th 1196, 1202.)
Any error pertaining to a defendant’s presence at sentencing is evaluated under the
harmless-beyond-a-reasonable-doubt standard set forth in Chapman v. California
(1967) 386 U.S. 18, 24. (People v. Davis (2005) 36 Cal. 4th 510, 532.) Here, any
error was harmless beyond a reasonable doubt, as appellant received the relief he
requested.
       This court has examined the entire record in accordance with People v.
Wende, supra, 25 Cal.3d at pages 441-442, and is satisfied appellant’s attorney has
fully complied with the responsibilities of counsel, and no arguable issues exist.
Accordingly, we affirm the judgment of conviction.
                                     DISPOSITION
       The judgment is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                         MANELLA, J.


We concur:




WILLHITE, Acting P. J.                                   EDMON, J.*



________________________________________________________________________
* Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.
                                              3